Citation Nr: 1105327	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-28 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative disc disease (DDD) of the lumbar spine at L4-5 and 
L5-S1 with stenosis at L4-L5, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran served on active duty from August 1966 to December 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the February 2007 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux 
Falls, South Dakota, which in pertinent part, awarded an 
increased evaluation from 10 percent to 20 percent, effective 
October 12, 2006, for the Veteran's service-connected low back 
disorder.  After receiving notice of this decision, the Veteran 
perfected a timely appeal of the denial of a rating greater than 
20 percent for this service-connected disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Preliminarily, the Board notes that the Veteran has submitted 
additional evidence in the form of VA medical records after the 
issuance of the August 2008 Supplemental Statement of the case 
(SSOC).  While a December 2008 letter from the Veteran's 
representative indicates that the Veteran requests that this 
evidence be forwarded to the Board for consideration, neither the 
Veteran, nor his representative, has specifically stated that he 
was waiving consideration of the additional evidence by the 
agency of original jurisdiction (AOJ).  Pursuant to 38 C.F.R. 
§ 20.1304(c), any pertinent evidence submitted by the Veteran or 
his representative must be referred to the AOJ for initial 
review, unless this procedural right is waived by the appellant 
or his representative, or unless the Board determines the benefit 
sought can be allowed on appeal without such a referral.  
Therefore, the Board may not properly consider this evidence or 
issue a decision at this time, and must remand the case to allow 
the AOJ opportunity to review this evidence and readjudicate the 
Veteran's claim.  See 38 C.F.R. § 19.31.  See also 38 C.F.R. 
§ 20.1304(c).  

Additionally, it appears that the Veteran informed his treatment 
provider that he planned to apply for Social Security 
Administration (SSA) disability benefits during a November 2006 
VA treatment visit.  At a subsequent March 2007 VA treatment 
visit, it was noted that the Veteran did apply for such 
disability benefits but that the paperwork had gotten lost, and 
that he planned to apply for these benefits again.  However, 
there is no indication as to whether the Veteran did re-apply, 
and if so, whether his request for disability benefits has been 
granted or denied.  

Upon remand, therefore, the RO should ascertain whether the 
Veteran is in receipt of SSA disability benefits and, if so, 
should attempt to procure copies of any such decision and the 
medical records used in support of that determination.  When VA 
has notice that the Veteran may be receiving disability benefits 
from the SSA, and that records from that agency may be relevant, 
VA has a duty to acquire a copy of the decision granting SSA 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  In addition, the VCAA emphasizes the need for VA to 
obtain records from other government agencies.  See 38 U.S.C.A. § 
5103 (b)(3), (c)(3) (West 2002); 38 C.F.R. § 3.159 (c)(2) (2009).  

Furthermore, the record reflects that the Veteran receives 
medical treatment for his back at the VA Medical Centers in Black 
Hills, South Dakota and Omaha, Nebraska.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that documents which were not actually 
before the adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in the 
record").  As this matter is being returned for further 
development, the Veteran's updated VA treatment records from 
August 2008 should also be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims 
folder copies of records of any low back 
treatment and/or evaluation that the 
Veteran may have received and/or undergone 
at the VA Health Care System in Black 
Hills, South Dakota and the VA Nebraska-
Western Iowa Health Care System in Omaha, 
Nebraska since August 2008.  

2.	Determine whether the Veteran is in 
receipt of SSA disability benefits.  If 
so, obtain and associate with the claims 
file a copy of the SSA decision awarding 
disability benefits to the Veteran and the 
medical records upon which the SSA based 
its decision.  Efforts to obtain these 
records should only end if they do not 
exist or further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).  
If the records are unavailable, the claims 
file must be properly documented as to the 
unavailability of these records.  

3.	Then, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and extent of the 
service-connected DDD of the lumbar spine 
at L4-5 and L5-S1 with stenosis at L4-L5.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
X-rays, should be performed.  

All pertinent pathology associated with 
this service-connected disability should 
be noted in the examination report.  In 
particular, the examiner should discuss 
any associated limitation of forward 
flexion, ankylosis (favorable or 
unfavorable) of the entire thoracolumbar 
spine, and unfavorable ankylosis of the 
entire spine.  

The examiner should also discuss whether 
the Veteran's low back disability exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disorder.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his low back repeatedly over a period of 
time.  

In addition, the examiner should also 
address the impact of this service-
connected low back disability on the 
Veteran's occupational functioning 
(regardless of his age).  

A complete rationale for all opinions 
expressed must be provided.  

4.	Thereafter, readjudicate the issue of 
entitlement to an increased disability 
rating for the service-connected DDD of 
the lumbar spine at L4-5 and L5-S1 with 
stenosis at L4-L5.  If the decision 
remains in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to this issue as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


